Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 25, 2019                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158115 & (12)(19)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158115
                                                                     COA: 341484
                                                                     Saginaw CC: 05-025510-FC
  MARCUS DUWON CLEMMONS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 27, 2018 order
  of the Court of Appeals, the motion to stay and hold in abeyance, and the motion to
  remand are considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we VACATE the order of the Court of Appeals and the June 23, 2017 order of
  the Jackson Circuit Court denying the defendant's motion for relief from judgment, and
  we REMAND this case to the Jackson Circuit Court for reconsideration of the
  defendant’s motion. We remind the circuit court that its “function is limited when
  reviewing newly discovered evidence, as it is not the ultimate fact-finder,” and that its
  credibility determination “is concerned with whether a reasonable juror could find the
  testimony credible on retrial.” People v Johnson, 502 Mich. 541, 567 (2018). On remand,
  the circuit court should consider, in the interest of judicial economy, allowing the
  defendant to supplement his motion with any additional affidavits. The motion to stay
  and hold in abeyance is DENIED as moot.

        We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 25, 2019
         d0418
                                                                                Clerk